Citation Nr: 0408411	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  01-09 787	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptation.

3.  Entitlement to special monthly compensation benefits 
based on the need for regular aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran had active duty for training from April to May 
1979, from October to November 1979, and from October 1980 to 
September 1981.  Active service was performed from February 
1991 to April 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.

In a December 1999 decision, the Board granted service 
connection for degenerative arthritis of the cervical spine.  
The Board also remanded the remaining issues of entitlement 
to service connection for fibromyalgia, a kidney disorder, 
a thyroid disorder and a gastrointestinal disorder, and 
claims for increased ratings for a dysthymic disorder and 
arteriosclerotic heart disease, for further development.  In 
February 1997, the veteran withdrew her claims for service 
connection for a kidney disorder and a gastrointestinal 
disorder.  And the RO subsequently granted service connection 
for fibromyalgia and assigned an initial rating of 20 
percent.  The veteran timely appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
RO also granted a 100 percent rating for her arteriosclerotic 
heart disease.  And she filed a timely appeal for service 
connection for degenerative joint disease of her hips.  

In a written statement received in June 2003, the veteran 
stated that she only wanted to pursue her appeals for 
entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing and 
special home adaptation.  She also said she wants special 
monthly compensation based on the need for regular aid and 
attendance of another person.  Therefore, the claims she 
withdrew are no longer before the Board.  38 C.F.R. § 20.204 
(2003).

Unfortunately, the remaining claims-which are before the 
Board, must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is service connected for the following 
disabilities:  arteriosclerotic heart disease, status post 
myocardial infarction with placement of implantable 
cardioverter defibrillator (ICD), rated 100 percent 
disabling; dysthymic disorder, rated 50 percent disabling; 
status post total abdominal hysterectomy with bilateral 
salpingo oophorectomy, rated 50 percent disabling; 
degenerative joint disease of the right knee, status post 
total knee replacement, rated 30 percent disabling; 
fibromyalgia rated 20 percent disabling; degenerative 
arthritis of the cervical spine, rated 20 percent disabling; 
degenerative joint disease of the lumbosacral spine, rated 20 
percent disabling; degenerative joint disease of the first 
metacarpal joint, status post arthroplasty and arthrodesis of 
the right thumb, rated 20 percent disabling; left shoulder 
impingement syndrome with left trapezius muscle involvement, 
rated 10 percent disabling; degenerative joint disease of the 
left knee, rated 10 percent disabling; pneumothorax with 
painful scar, rated 10 percent disabling; and degenerative 
joint disease of the first carpometacarpal joint, status post 
arthroplasty of the left  thumb, also rated 10 percent 
disabling.  She also receives special monthly compensation on 
account of anatomical loss of a creative organ under 
38 U.S.C.A. § 1114(k); special monthly compensation 
on account of a 100 percent evaluation for arteriosclerotic 
heart disease and independently ratable combined conditions 
at 60 percent or more under 38 U.S.C.A. § 1114(s); and 
special monthly compensation on account of being housebound 
due to service-connected disabilities under 38 U.S.C.A. 
§ 1114(s).  



Specially Adaptive Housing and Special Home Adaptation

Under VA law, assistance may be provided to a veteran "in 
acquiring a suitable housing unit with special fixtures or 
movable facilities made necessary by the nature of the 
veteran's disability, and necessary land therefor."  
38 U.S.C.A. § 2101(a) (West 2002).  However, such assistance 
may be provided only in instances where the veteran is 
entitled to compensation for a permanent and total service-
connected disability:

(1) Due to the loss, loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or

(2) which includes (A) blindness in both eyes, having only 
light perception, plus (B) loss or loss of use of one lower 
extremity, or

(3) due to the loss or loss of use of one lower extremity 
together with (A) residuals of organic disease or injury, or 
(B) the loss or loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair. Id. 38 C.F.R. § 3.809(b) (2000). Under the 
applicable regulations, locomotion is deemed "precluded" 
where there is a necessity for regular and constant use of a 
wheelchair, braces, crutches, or canes, as a normal mode of 
locomotion, even though occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d) (2003).

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, she must be entitled to compensation for 
permanent and total disability that (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809(a) 
(2003).



The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. § 3.350(a)(2) and 4.63 
that constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.

Although she was provided an aid and attendance examination, 
the veteran has not had a VA examination specifically to 
determine whether she meets the requirements for acquiring 
specially adaptive housing and/or special home adaptation.  
See 38 C.F.R. §§ 3.809, 3.809a (2003).  Consequently, she 
must be scheduled for this type of evaluation to obtain the 
medical information necessary to permit an informed 
determination of these claims.  38 U.S.C.A. § 5103A(d) (West 
2002).

Aid and Attendance

Increased compensation is payable to a veteran in need of 
regular aid and attendance as the result of a service-
connected disability.  38 U.S.C.A. § 1114(r) (West 2002); 38 
C.F.R. § 3.350(h) (2003).  The following factors will be 
accorded consideration in determining that need:  inability 
of veteran to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
veteran to feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to her 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the veteran 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with her 
condition as a whole.  The evidence must establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
veteran's condition is such as would require her to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352 (2003).

Although VA aid and attendance examinations were performed, 
the veteran's disability picture is unsettled, and additional 
information is required.  Specifically, VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Aid and Attendance, dated in January 2002 concludes that 
daily skilled services are not indicated.  However, the 
examiner only noted three conditions in the diagnosis section 
of the form-namely osteoarthritis, depression, and 
isolation.  In an accompanying aid and attendance 
questionnaire, the examiner stated that the veteran could 
walk 75 feet unassisted, tend to the needs of nature 
unassisted, keep herself clean, was not bedridden, and that 
dressing was time consuming and painful.  The veteran's 
orthopedic surgeon, in VA progress note dated in August 2002, 
stated that the veteran is permanently disabled due to her 
service-connected disabilities resulting in the loss of use 
of both lower extremities precluding locomotion without the 
aid of braces, crutches, cane, or wheelchair.  So another 
aid and attendance examination is needed to resolve these 
conflicting opinions.  38 U.S.C.A. § 5103A(d).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire her 
complete clinical records pertaining to 
treatment for any service-connected 
disability that are not currently of 
record.

2.  Also review the claims files and 
ensure that all notification and 
development required by the VCAA and 
implementing VA regulations is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing 
regulations, especially 
38 C.F.R. § 3.159(c)(2) (2003), are fully 
complied with and satisfied.  This 
includes asking the veteran to submit all 
relevant evidence in her possession.

3.  After the above development has been 
completed, schedule the veteran for a VA 
examination to determine whether she has 
suffered the loss of use of both lower 
extremities due to her service-connected 
disabilities listed above, such that 
locomotion is precluded without the aid 
of braces, crutches, canes, or a 
wheelchair.  If not, indicate whether her 
service-connected disabilities have 
resulted in the loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
The examiner also is requested to comment 
on whether the veteran's service-
connected disabilities result in 
permanent loss of use of one of her hands 
or feet.  And to facilitate making these 
determinations, her claims folder must be 
provided for a review of her pertinent 
medical history.  And the report of the 
examination must state that her claims 
folder was reviewed.  A complete copy of 
this remand should also be forwarded with 
the claims folder.  Any testing or 
special diagnostic studies that the VA 
physician feels are necessary should be 
ordered and performed.  The VA examiner 
should review the criteria for awarding 
special housing and determine whether the 
veteran has loss or loss of use of both 
hands, or loss or loss of use of both 
lower extremities, or loss of one lower 
extremity together with residuals of 
organic disease or injury significantly 
affecting balance or propulsion 
sufficient to preclude locomotion without 
assistance, or a loss of use of one lower 
extremity together with the loss of use 
of one upper extremity.  The definitions 
of "loss of use" and "preclude 
locomotion" are provided above.  Whether 
any such loss of use is permanent should 
be addressed, as well.  

4.  Also schedule the veteran for another 
aid and attendance examination.  The 
physician should review the veteran's 
claims file and a copy of this Remand 
prior to offering an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities render her in need of 
regular aid and attendance.  The examiner 
should specifically comment on whether 
the veteran can feed herself, keep 
herself clean, attend to the wants of 
nature, dress herself, and protect 
herself from the hazards of her daily 
living environment.



5.  Then readjudicate the claims on the 
basis of all additional evidence 
obtained.  If they continue to be denied, 
send the veteran and her representative a 
supplemental statement of the case (SSOC) 
and give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




